EXHIBIT 10.1(a)

STATE OF FLORIDA

COUNTY OF VOLUSIA

SEVENTH AMENDMENT TO LEASE AGREEMENT

This Seventh Amendment to Lease made this 25th day of March, 2011, is entered
into by and between Ridgewood Office Building, L.P., Ltd., a Delaware limited
partnership as Landlord (“Landlord”) and Brown & Brown, Inc., a Florida
corporation, (“Tenant”).

WITNESSETH:

WHEREAS, Tenant, entered into that certain Ridgewood Office Building Lease with
Chapman S. Root, Trustee, Chapman S. Root Revocable Trust U/T/A 2/15/87, (said
Lease having been assigned to the Chapman S. Root 1982 Living Trust and
subsequently assigned to Ridgewood Office Building, L.P., Ltd.) for the Premises
dated August 1, 1987 which sets forth the terms of occupancy by Tenant for a
portion of the Building containing 38,738 square feet of Rentable Area (herein
after referred to as “Lease”), and that certain Letter of Agreement dated
June 26, 1995 wherein the Tenant leased an additional 1,114 square feet of
Rentable Area, and that certain First Amendment to Lease dated August 2, 1999
wherein the Tenant leased an additional 5,577 square feet of Rentable Area
resulting in a total Rental Area of 45,429 square feet and that certain Second
Amendment to Lease dated December 11, 2001 wherein the Tenant leased an
additional 3,851 square feet of Rentable Area resulting in a total Rentable Area
of 49,280 square feet and that certain Third Amendment to Lease dated August 8,
2002 wherein the Tenant leased an additional 5,435 square feet of Rentable Area
resulting in a total Rentable Area of 51,235 square feet and that certain Fourth
Amendment to Lease dated October 26, 2004 wherein Tenant vacated 5,577 square
feet resulting in a total Rental Area of 45,658 square feet and that certain
Fifth Amendment to Lease dated May 30, 2007 wherein Tenant leased an additional
3,842 square feet resulting in a total Rental Area of 49,500 square feet, and
that certain Sixth Amendment to Lease dated August 17, 2009 wherein Tenant
leased an additional 2,100 square feet resulting in a total Rental Area of
50,065 square feet.

WHEREAS, the Landlord and Tenant desire to modify and amend the Lease as set
forth in this Seventh Amendment to Lease, the Premises shall be adjusted such
that effective April 1, 2011 Tenant will occupy an additional 243 square feet on
the Second Floor resulting in a total Rentable Area of the Premises being 50,308
square feet.

NOW, THEREFORE, for and in consideration of the Premises, the sum of Ten and
00/100 ($10.00) Dollars in hand paid by Tenant to Landlord, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to modify and amend the Lease as follows:

I. A. As to Section 2. DEFINITIONS.

 

  2.a. Base Rent: Effective April 1, 2011 shall be $645,451.64 per year for
space occupied by Tenant until adjusted according to the terms set forth in the
Lease.

 

  2.j. Monthly Installments of Base Rent: $53,787.64 per month until adjusted
according to the terms set forth in the Lease.

 

1



--------------------------------------------------------------------------------

  2.r. Tenant’s Proportionate Share: 80.55% such share is a fraction, the
numerator of which is the Rentable Area of the Premises, and the denominator of
which is the Rentable Area of the Project, as determined by Landlord from time
to time. The Project consists of one building containing a total Rentable Area
of 62,453 square feet.

B. As to Section 3. EXHIBITS AND ADDENDA, said section is amended to read as
follows:

The exhibits listed below and attached hereto are incorporated by reference in
this Fourth Amendment to Lease:

a. Exhibit “A” - Revised Floor Plan showing the Premises.

III. All other terms, covenants and conditions of the Lease are and shall remain
in full force and effect.

IV. Landlord and Tenant hereby acknowledge that the Lease and this Amendment
represent the entire agreement, that no other written or oral agreements exist
and that all other provisions of the Lease not modified herein shall remain in
full force and effect.

 

LANDLORD:

RIDGEWOOD OFFICE BUILDING, L.P., LTD.,

a Delaware limited partnership

  TENANT:


BROWN & BROWN, INC.

a Florida corporation

By:

 

Root Real Estate Corp., its managing general partner

          By:  

LOGO [g441942g73a17.jpg]

 

  By:  

LOGO [g441942g07u67.jpg]

 

  Patrick M. Opalewski, Vice President  

Print Name: T.G. Tinsley

   

Title: ROL

Witness:

  Witness:  

LOGO [g441942g18f03.jpg]

   

LOGO [g441942g98f97.jpg]

 

Print Name: Audrey, Ruthkowski

    Print Name: Linda Hall



 

2



--------------------------------------------------------------------------------

Mr. Tom Tinsley

Director of Operations

Brown and Brown, Inc.

Post Office Box 2412

Daytona Beach, Florida 32115-2412

   Bill To:    Same

SCHEDULE OF RENTAL PAYMENTS

 

Month

  

Year

  

Base

Rent

  

Operating

Expense

  

Total

Monthly

Charges

  

6.5%

Sales

Tax

  

Estimated

Monthly

Electricity

  

Total

Payment

Due

Jan

   2011    $53,527.83    $27,201.98    $80,729.81    $5,247.44    $10,972.58   
$96,949.83

Feb

   2011    $53,527.83    $27,201.98    $80,729.81    $5,247.44    $10,972.58   
$96,949.83

Mar

   2011    $53,527.83    $27,201.98    $80,729.81    $5,247.44    $10,972.58   
$96,949.83

Apr

   2011    $53,787.64    $27,334.01    $81,121.65    $5,272.91    $11,025.84   
$97,420.39

May

   2011    $53,787.64    $27,334.01    $81,121.65    $5,272.91    $11,025.84   
$97,420.39

Jun

   2011    $53,787.64    $27,334.01    $81,121.65    $5,272.91    $11,025.84   
$97,420.39

Jul

   2011    $53,787.64    $27,334.01    $81,121.65    $5,272.91    $11,025.84   
$97,420.39

Aug

   2011    $53,787.64    $27,334.01    $81,121.65    $5,272.91    $11,025.84   
$97,420.39

Sep

   2011    $53,787.64    $27,334.01    $81,121.65    $5,272.91    $11,025.84   
$97,420.39

Oct

   2011    $53,787.64    $27,334.01    $81,121.65    $5,272.91    $11,025.84   
$97,420.39

Nov

   2011    $53,787.64    $27,334.01    $81,121.65    $5,272.91    $11,025.84   
$97,420.39

Dec

   2011    $53,787.64    $27,201.98    $80,989.62    $5,264.33    $10,972.58   
$97,226.52                Rent Increases:    10/1/2013   

    Space Occupied (SF): Jan -Mar        50,065                             
Space Occupied (SF): Apr -Dec        50,308                     Base Rent $/SF:
     $ 12.83                     Base Operating Expense $/SF:      $ 6.52      
              Estimated Electricity $/SF:      $ 2.63                  

Payments are due on or before the first (1st) day of each calendar month during
the Lease Term

Make Checks Payable To: Ridgewood Office Building L.P.

                                       c/o Root Real Estate Corp.

                                 275 Clyde Morris Blvd.

                                             Ormond Beach, FL 32174-5977



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF VOLUSIA

EIGHTH AMENDMENT TO LEASE AGREEMENT

This Eighth Amendment to Lease made this     day of                     , 2012,
is entered into by and between Ridgewood Office Building, LLC, formerly known as
Ridgewood Office Building, L.P., Ltd., a Florida limited liability company as
Landlord (“Landlord”) and Brown & Brown, Inc., a Florida corporation,
(“Tenant”).

W I T N E S S E T H:

WHEREAS, Tenant, entered into that certain Ridgewood Office Building Lease with
Chapman S. Root, Trustee, Chapman S. Root Revocable Trust U/T/A 2/15/78, (said
Lease having been assigned to the Chapman S. Root 1982 Living Trust and
subsequently assigned to Ridgewood Office Building, L.P., Ltd.) for the Premises
dated August 1, 1987 which sets forth the terms of occupancy by Tenant for a
portion of the Building containing 38,738 square feet of Rentable Area (herein
after referred to as “Lease”), and that certain Letter of Agreement dated
June 26, 1995 wherein the Tenant leased an additional 1,114 square feet of
Rentable Area, and that certain First Amendment to Lease dated August 2, 1999
wherein Tenant leased an additional 5,577 square feet of Rentable Area resulting
in a total Rental Area of 45,429 square feet and that certain Second Amendment
to Lease dated December 11, 2001 wherein the Tenant leased an additional 3,851
square feet of Rentable Area resulting in a total Rentable Area of 49,280 square
feet and that certain Third Amendment to Lease dated August 8, 2002 wherein the
Tenant leased an additional 1,955 square feet of Rentable Area resulting in a
total Rentable Area of 51,235 square feet and that certain Fourth Amendment to
Lease dated October 26, 2004 wherein Tenant vacated 5,577 square feet resulting
in a total Rental Area of 45,658 square feet and that certain Fifth Amendment to
Lease dated May 30, 2007 wherein Tenant leased an additional 3,842 square feet
resulting in a total Rental Area of 49,500 square feet, and that certain Sixth
Amendment to Lease dated August 17, 2009 wherein Tenant leased an additional 565
square feet resulting in a total Rental Area of 50,065 square feet, and that
certain Seventh Amendment to Lease dated March 25, 2011 wherein Tenant leased an
additional 243 square feet resulting in a total Rental Area of 50,308 square
feet.

WHEREAS, Landlord and Tenant desire to modify and amend the Lease as set forth
in this Eighth Amendment to Lease.

NOW, THEREFORE, for and in consideration of the Premises, the sum of Ten and
00/100 ($10.00) Dollars in hand paid by Tenant to Landlord, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to modify and amend the Lease as follows:

I. Effective July 1, 2012, Tenant shall occupy an additional 3,480 square feet
as shown in Exhibit “A” attached hereto, on the First Floor resulting in an
increase in the total Rental Area of the Premises from 50,308 square feet to
53,788 square feet.

 

Landlord Initials ________    1    Tenant Initials________



--------------------------------------------------------------------------------

II. As to Section 2. DEFINITIONS:

 

  2.a. Base Rent: If this amendment is executed on or before February 29, 2012,
Base Rent shall be reduced, commencing March 1, 2012, to $477,926.00 per year
for the space currently occupied by Tenant. If this amendment is executed after
February 29, 2012 and no later than March 31, 2012, Base Rent shall be reduced,
commencing April 1, 2012, to $477,926.00 per year for the space currently
occupied by Tenant. Effective July 1, 2012 Base Rent for all space occupied by
Tenant shall be $510,986.00 until adjusted according to the terms set forth in
the Lease.

 

  2.g. Expiration Date: The term of the Lease shall be extended for an
additional seven (7) years ending September 30, 2023.

 

  2.j. Monthly Installments of Base Rent: Through June 30, 2012, Tenant’s
monthly Base Rent shall be $39,827.17. Effective July 1, 2012, Tenant’s monthly
base rent shall be $42,582.17 per month until adjusted according to the terms
set forth in the Lease.

 

  2.r. Tenant’s Proportionate Share: Effective July 1, 2012, Tenant’s
Proportionate Share shall be 86.13%, such share is a fraction, the numerator of
which is the Rentable Area of the Premises, and the denominator of which is the
Rentable Area of the Project, as determined by Landlord from time to time. The
Project consists of one building containing a total Rentable Area of 62,453
square feet.

III. As to Section 5.2(a). Adjusted Base Rent: The first sentence shall be
amended to read “The amount of Base Rent (and the corresponding Monthly
installments of Base Rent) payable hereunder shall be adjusted commencing on
Tenant’s Adjustment Date of October 1, 2015 and each three (3) year period after
Tenant’s Adjustment Date.”

IV. Landlord shall provide a Refurbishment Allowance not to exceed Four Hundred
Thousand ($400,000.00) Dollars and no cents, for improvements made to the
Premises, including but not limited to existing common area restrooms,
elevators, flooring and wall coverings. Said improvements shall be constructed
by Landlord and are subject to Landlord’s and Tenant’s prior written approval.

V. Tenant’s ongoing option to decrease the Rentable Area of the Premises by
3,842 sq ft as provided in Addendum Number Five to Lease shall become null and
void as of the date this Eight Amendment to Lease is fully executed by both
Landlord and Tenant.

VI. All other terms, covenants and conditions of the Lease are and shall remain
in full force and effect.

VIII. Landlord and Tenant hereby acknowledge that the Lease and all previous
Amendments represent the entire agreement, that no other written or oral
agreements exist and that all other provisions, terms, covenants and conditions
of the Lease not modified herein shall remain in full force and effect.

 

Landlord Initials ________    2    Tenant Initials________



--------------------------------------------------------------------------------

V. This document may be executed in two or more counterparts, each of which
shall be deemed an original and which together shall constitute one and the same
instrument.

 

LANDLORD:      TENANT: RIDGEWOOD OFFICE BUILDING, LLC,      BROWN & BROWN, INC.
a Florida limited liability company      a Florida corporation By: Root Real
Estate Corp., its managing member     

By:

 

    

By:

 

Patrick M. Opalewski, Vice President      Print Name:                         
                                                                       
Title:                                                                      
                                 Witness:      Witness:

 

    

 

Print Name:                                                                     
                                        Print Name:                         
                                                                  

 

Landlord Initials ________    3    Tenant Initials________



--------------------------------------------------------------------------------

EXHIBIT A

Additional First Floor 3,480 Sq. Ft.

 

LOGO [g441942g90k09.jpg]

 

Landlord Initials ________    4    Tenant Initials________



--------------------------------------------------------------------------------

STATE OF FLORIDA

COUNTY OF VOLUSIA

NINTH AMENDMENT TO LEASE AGREEMENT

This Ninth Amendment to Lease made this     day of             , 2012, is
entered into by and between Ridgewood Office Building, LLC, formerly known as
Ridgewood Office Building, L.P., Ltd., a Florida limited liability company as
Landlord (“Landlord”) and Brown & Brown, Inc., a Florida corporation,
(“Tenant”).

W I T N E S S E T H:

WHEREAS, Tenant, entered into that certain Ridgewood Office Building Lease with
Chapman S. Root, Trustee, Chapman S. Root Revocable Trust U/T/A 2/15/78, (said
Ridgewood Office Building Lease having been assigned to the Chapman S. Root 1982
Living Trust and subsequently assigned to Ridgewood Office Building, L.P., Ltd.)
for the Premises dated August 1, 1987 which sets forth the terms of occupancy by
Tenant for a portion of the Building containing 38,738 square feet of Rentable
Area (, and that certain Letter of Agreement dated June 26, 1995 wherein the
Tenant leased an additional 1,114 square feet of Rentable Area, and that certain
First Amendment to the Ridgewood Office Building Lease dated August 2, 1999
wherein Tenant leased an additional 5,577 square feet of Rentable Area resulting
in a total Rental Area of 45,429 square feet and that certain Second Amendment
to the Ridgewood Office Building Lease dated December 11, 2001 wherein the
Tenant leased an additional 3,851 square feet of Rentable Area resulting in a
total Rentable Area of 49,280 square feet and that certain Third Amendment to
the Ridgewood Office Building Lease dated August 8, 2002 wherein the Tenant
leased an additional 1,955 square feet of Rentable Area resulting in a total
Rentable Area of 51,235 square feet and that certain Fourth Amendment to the
Ridgewood Office Building Lease dated October 26, 2004 wherein Tenant vacated
5,577 square feet resulting in a total Rentable Area of 45,658 square feet and
that certain Fifth Amendment to the Ridgewood Office Building Lease dated
May 30, 2007 wherein Tenant leased an additional 3,842 square feet resulting in
a total Rentable Area of 49,500 square feet, and that certain Sixth Amendment to
the Ridgewood Office Building Lease dated August 17, 2009 wherein Tenant leased
an additional 565 square feet resulting in a total Rentable Area of 50,065
square feet, and that certain Seventh Amendment to the Ridgewood Office Building
Lease dated March 25, 2011 wherein Tenant leased an additional 243 square feet
resulting in a total Rentable Area of 50,308 square feet, and that certain Eight
Amendment to the Ridgewood Office Building Lease dated April 16, 2012 wherein
Tenant leased an additional 3,480 square feet resulting in a total Rentable Area
of 53,788 square feet collectively known as the (“Lease”).

WHEREAS, Landlord and Tenant desire to modify and amend the Lease as set forth
in this Ninth Amendment to Lease.

NOW, THEREFORE, for and in consideration of the Premises, the sum of Ten and
00/100 ($10.00) Dollars in hand paid by Tenant to Landlord, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to modify and amend the Lease as follows:

 

Landlord Initials ________    1    Tenant Initials________



--------------------------------------------------------------------------------

I. Effective October 1, 2012, Tenant shall occupy an additional 1,590 square
feet as shown in Exhibit “A” attached hereto, located on the First Floor of the
Building, resulting in an increase in the total Rentable Area of the Premises
from 53,788 square feet to 55,378 square feet.

II. As to Section 2. DEFINITIONS:

 

  2.a. Base Rent:. Effective October 1, 2012, Base Rent for all space occupied
by Tenant shall be $526,091.00 until adjusted according to the terms set forth
in the Lease.

 

  2.j. Monthly Installments of Base Rent:. Effective October 1, 2012, Tenant’s
monthly base rent shall be $43,840.92 per month until adjusted according to the
terms set forth in the Lease.

 

  2.r. Tenant’s Proportionate Share: Effective October 1, 2012, Tenant’s
Proportionate Share shall be 88.67%, such share is a fraction, the numerator of
which is the Rentable Area of the Premises, and the denominator of which is the
Rentable Area of the Project, as determined by Landlord from time to time. The
Project consists of one building containing a total Rentable Area of 62,453
square feet.

III. Landlord shall reimburse Tenant up to Twelve Thousand ($12,000.00) Dollars
and no cents, to Tenant for improvements made to the additional 1,590 square
feet.

IV. Effective October 1, 2016 and annually each such date thereafter and
provided Tenant is not in default of any terms of the Lease, Tenant shall have a
one-time option to decrease the Rentable Area of the Premises by 1,590 square
feet by giving Landlord twelve (12) months prior written notice. In the event
Tenant shall fail to give Landlord timely written notice of its election to
exercise its option to decrease, such option shall be null and void until the
next succeeding Anniversary Date.

V. All other terms, covenants and conditions of the Lease are and shall remain
in full force and effect.

VI. Landlord and Tenant hereby acknowledge that the Lease and all previous
Amendments represent the entire agreement, that no other written or oral
agreements exist and that all other provisions, terms, covenants and conditions
of the Lease not modified herein shall remain in full force and effect.

VII. This document may be executed in two or more counterparts, each of which
shall be deemed an original and which together shall constitute one and the same
instrument.

SIGNATURES ON FOLLOWING PAGE

 

Landlord Initials ________    2    Tenant Initials________



--------------------------------------------------------------------------------

LANDLORD:      TENANT: RIDGEWOOD OFFICE BUILDING, LLC,      BROWN & BROWN, INC.
a Florida limited liability company      a Florida corporation By: Root Real
Estate Corp., its managing member       

By:

 

    

By:

 

Patrick M. Opalewski, Vice President      Print Name:  

 

       Title:  

 

Witness:      Witness:  

 

    

 

Print Name:  

 

     Print Name:  

 

 

    

 

Print Name:  

 

     Print Name:  

 

 

Landlord Initials ________    3    Tenant Initials________



--------------------------------------------------------------------------------

EXHIBIT A

Additional First Floor 1,590 Square Feet

 

LOGO [g441942g76m63.jpg]

 

Landlord Initials ________    4    Tenant Initials________